Citation Nr: 1641991	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-21 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for service-connected hypothyroidism, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active military service from December 1988 to June 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2010, the RO denied a claim for an increased rating for service-connected hypothyroidism, evaluated as 10 percent disabling.  In June 2011, the RO determined that new and material evidence had been submitted to reopen a claim of entitlement to service connection for sleep apnea, and denied the claim on the merits.  

In August 2014, VA notified the Veteran that he had been placed on a list for a hearing before a Veterans Law Judge at the RO.  However, that same month, the Veteran withdrew his request for a hearing.   See 38 C.F.R. § 20.702 (e) (2015).  Accordingly, the Board will proceed without further delay.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the claim for an increased rating for service-connected hypothyroidism, the Veteran's most recent VA examination was in May 2012.  A written brief from the Veteran's representative, dated in August 2016, shows that the representative asserts that the Veteran's hypothyroidism has worsened since his May 2012 VA examination.  

As the representative argues that the claimed disability has worsened since his most recent examination, on remand, the Veteran should be scheduled for an examination for his service-connected hypothyroidism.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995).

With regard to the claim as to whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea, the Board first notes that the RO June 2011 rating decision reopened the claim and denied it on the merits.  Regardless of the RO's action, the Board must still determine whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran primarily argues that his sleep apnea is warranted on a secondary basis, i.e., as caused or aggravated by his service-connected hypothyroidism.  See 38 C.F.R. § 3.310 (2015).  

In May 2012, the Veteran was afforded a VA examination by Dr. T.  The examination report includes an etiological opinion as to the theory of direct causation that is not favorable to the claim. 

In July 2012, a supplemental opinion was obtained from M.B., D.O.  Dr. B's opinion states, "The Veteran's OSA (obstructive sleep apnea) is not caused by, related to or aggravated by his hypothyroidism.  Please note the Veteran's ample BMI (body mass index)."  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim, notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

The July 2012 supplemental opinion does not indicate that the Veteran's claims file had been reviewed.  In addition, Dr. B did not examine the Veteran, her opinion is only two sentences long, and the opinion merely notes that the Veteran has a high BMI, with no other explanation or discussion of the facts of the Veteran's case.  It is therefore insufficient, and a remand is required in order to obtain a more detailed rationale, to include with respect to the possibility of aggravation by service-connected disability.  Barr; see also Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).

Thus, based on current law, the July 2012 VA opinion is incomplete.  On remand, a supplemental opinion should be obtained from the May 2012 VA examiner (Dr. T) as to the possibility of cause or aggravation by service-connected disability, or, if the May 2012 VA examiner (Dr. T) is not available, the Veteran should be scheduled for another examination, to include obtaining etiological opinions.

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for hypothyroidism and sleep apnea symptoms after May 2012, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an effort should be made to obtain these records. 

2.  After the development requested in the first paragraph of this remand has been completed, schedule the Veteran for an examination to ascertain the current severity of his service-connected hypothyroidism.  The claims files must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should indicate that the Veteran's C-file has been reviewed in association with the examination.  Any necessary diagnostic testing and evaluation should be performed. 

All clinical manifestations, including symptoms and resulting complications, should be provided. 

3.  After the development requested in the first paragraph of this remand has been completed, return the file to the examiner who conducted the May 2012 VA sleep apnea examination.  After review of the record, the examiner must provide an opinion whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's sleep apnea was caused or aggravated (i.e., permanently worsened beyond its natural level of progression) by a service-connected disability, specifically to include a discussion of the effect, if any, of his service-connected hypothyroidism. 

The examiner must be notified that service connection is currently in effect for: hypothyroidism, hypertension (to include headaches and renal vascular abnormality), gastroesophageal reflux, fungal dermatitis of the feet, tinnitus, chondromalacia patella of the right knee, a left thumb laceration, and herpes zoster of the neck. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

A rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  In the event that the examiner who conducted the Veteran's May 2012 VA examination (Dr. T) is not available, schedule the Veteran for an appropriate VA examination with another examiner in order to ascertain the nature and etiology of any sleep apnea found.  

The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies and tests should be performed and all findings should be reported in detail.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If either of the benefits sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


